DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This first action on the merits is in response to the application filed on July 28, 2021. Claims 1-7 are pending and have been examined.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/057,949, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.
The prior-filed application discloses the features of claims 1-6. Specifically, the prior-filed application discloses a system and method for a common marketplace or technology creators, which includes at least one technology creator device, at least one enterprise buyer device, and at least one expert agent device, and at least one cloud server containing computer-readable instructions. The devices can be a desktop, smart phone, tablet, or laptop. The cloud server helps the at least one technology creator search for enterprise buyers and expert agents using recurrent neural network models and Bidirectional Encoder Representations from Transformers. The technology creators can upload their technology product and service details to the platform, and expert agents are linked to the creators upon being notified of new technology creators. Therefore, claims 1-6 receive benefit of the prior-filed application, and have a priority date of July 29, 2020.
However, the prior-filed application does not disclose claim 7. The prior-filed application does not disclose an open innovation platform, a makers hub, a developer hub, a method of adding an expert agent to the developer hub, nor a method of engagement which includes a challenged based innovation engagement, project based engagement, and content based engagement. Therefore, claim 7 does not receive benefit of the prior-filed application, and has a priority date of the filing of the instant application, which is July 28, 2021.

Claim Objections
Claims 1-7 are objected to because of the following informalities:
Claim 1 should read:
A system(100) and method of common market place for technology creator, the system(100) comprising:



 other through the at least one technology creator computing device(102), the at least one enterprise buyer computing device(104) and the at least one expert agent computing device(106) respectively, further, the technology creator, the enterprise buyers and the expert agents create their profiles on the common digital platform through the at least one technology creator computing device(102), the at least one enterprise buyer computing device(104) and the at least one expert agent computing device(106) respectively;
wherein, the at least one cloud server(108) executes computer-readable instructions to help the technology creators to search for the enterprise buyers and the expert agents based on the technology set of the technology creators, wherein, the at least one cloud server(108) executes computer-readable instructions to help the enterprise buyers to search for the technology creators based on the technology set the enterprise buyers interested in, wherein, there are different expert agents in different areas of expertise that provide expertise helps to the technology creators and the enterprise buyers in selling and procurement of technology product and services, and the expert agents also provide expert advice and training in different domains through the common digital platform that is being created by the at least one cloud server (102).
Claim 2 should read:
The system(100) as claimed in claim l, wherein, the at least one cloud server(108) executes computer-readable instructions based on use recurrent neural network models to classify attribute of the expert agents and then apply text classification and relationship algorithms while matching expert agents with requests from the enterprise buyers and the technology creators, further, the recurrent neural network models are trained using a resume sample to recognize the attribute of the expert agents.
Claim 3 should read:
The system(100) as claimed in claim 1, wherein, the at least one cloud server(108) executes computer-readable instructions based on personalization algorithms that use convolution neural networks to showcase the technology creators products and similar products during a search by the enterprise buyers and also to showcase similar content, content recommendations during content search by the enterprise buyers and, further, computer-readable instructions based on personalization algorithms provide personalized search results that correspond to the enterprise buyer.
Claim 4 should read:
The system(100) as claimed in claim 1, wherein, the at least one cloud server(108) executes different search algorithms selected from .
Claim 5 should read:
The system (100) as claimed in claim 1, wherein, the at least one technology creator computing device (102), the at least one enterprise buyer computing device (104) and the at least one expert agent computing device(106) are selected from a desktop, a smart phone, a tablet, and a laptop.
Claim 6 should read:
A method of common market place for technology creator, the method comprising:
a method of creation of a common digital platform, the method having:
other through 
further, the technology creators, the enterprise buyers and the expert agents create their profiles on the common digital platform through the at least one technology creator computing device(102), the at least one enterprise buyer computing device(104) and the at least one expert agent computing device(106) respectively,
wherein, in the profile of the technology creators, the technology creators upload their technology product and service details to be displayed on the profile of the technology creators and that is accessible to the enterprise buyers on the at least one enterprise buyer computing device(104) and the expert agents on the at least one expert agent computing device(106),
wherein, the profiles of the expert agents are created on the common digital platform based on skill sets of the expert agents;
a method of selling technology product and service on the common digital platform, the method having:
the technology creators upload their technology product and service details on the at least one cloud server(108) through the at least one technology creator computing device(102), to be displayed on the profile of the technology creators, the technology creators send a request, through the at least one technology creator computing device(102), to the at least one cloud server(108) that executes computer- readable instruction to search for the expert agents based on the technology product and service details of the technology creators, the at least one cloud server(108) executes computer-readable instructions based on use recurrent neural network models to classify attribute of the expert agents and then apply text classification and relationship algorithms while matching expert agents with requests from the technology creators, the expert agents get notification of the new technology creators on the at least one expert agent computing device(106), the expert agents provide statement of work and fee to the technology creators through the at least one expert agent computing device(106), after being accepted by the technology creators, the expert agents provide expertise help to market and sell the technology product and service details of the technology creators to the enterprise buyers, the expert agents also provide expert advice and training in different domains through the common digital platform that is being created by the at least one cloud server(108),
wherein, there is a contact of the expert agents on the profile of the technology creators to get the procurement process started with the enterprise buyer, wherein, the recurrent neural network models are trained using a resume sample to recognize the attribute of the expert agents;
a method of procurement by the enterprise buyer, the method having 
the enterprise buyers send a request, through the at least one enterprise buyer computing device(104), to the at least one cloud server(108) that executes computer- readable instruction to search for the technology creator based on the technology set, the enterprise buyer interested in, the at least one cloud server(108) executes computer-readable instructions based on personalization algorithms that use convolution neural networks to showcase the technology creator products and similar products during a search by the enterprise buyers and also to showcase similar content, content recommendations during content search by the enterprise buyers and, further, computer-readable instructions based on personalization algorithms provide personalized search results that correspond to the enterprise buyers, the enterprise buyers browse the enterprise buyers and expert agents come together to complete the procurement process;
a method of participating community market place by the expert agents, the method having 
the expert agents upload various kinds of content, on the at least one cloud server(108), such as marketing, industry insights, training and development, the expert agents price the content on a per download pricing,
the expert agents schedule live stream training, learning or other live events and set the ticket price per event,
Users pay the ticket price through a payment module and enter to view this live stream content, the expert agents run panel discussions and other useful forums on the community market place;
a method of advising by the expert agents, the method having
the enterprise buyers and the technology creator, and other parties request domains, the at least one cloud server(108) executes computer-readable instructions based on use recurrent neural network models to classify attribute of the expert agents and then apply text classification and relationship algorithms while matching expert agents with requests, the expert agents are paid for these advisory sessions, wherein, the expert agents are specialized in a 
Claim 7 should read:
The method as claimed in claim 6, wherein an open innovation platform to the expert agents and the enterprise buyers to drive innovation, the open innovation platform comprising:
a makers hub, the makers hub having 
the expert agents showcase their industry expertise by creating and sharing the expert agents content on the makers hub of the open innovation platform through the at least one expert agent computing device(106), the expert agents also use the makers hub to analyze new products, business architecture content of the technology creators and enterprise buyers,
the expert agents are also able to price their content while sharing their content on the makers hub of the open innovation platform, the enterprise buyers also put topic suggestions on the makers hub of the open innovation platform, that the expert agents pick up and submit contents, then the enterprise buyers approves the contents that meet the expert agents needs and pay for submitted contents and also the expert agents publish submitted contents on the makers hub, the enterprise buyers also pay for the expert agents to run research and publish the industry analysis reports selected from a vendor comparisons, industry trends, CXO care abouts, etc; and
a developer hub, the developer hub having 
solution pages that describe the products and solutions, solution pages are also linked to organization website pages,
use cases and sample applications of the expert agents, and the expert agents monetize the cases and sample applications content on the developer hub of the open innovation platform, the expert agents share content related to product extensions and innovation on the developer hub of the open innovation platform, there is an idea generator where the expert agents suggest new markets, business model transformation and other market extending ideas that is "owned" by the expert agents and the enterprise buyers "procure" the idea from the expert agents;
a method of adding the expert agent in the developer hub, the method having 
the enterprise buyers set the requirements for the ,
the expert agents who accept the notification are also reviewed by the enterprise buyers and once accepted are included into the developer hub;
a method of engagement, the method having 
a challenge based innovation engagement
the enterprise buyers issues a challenge for innovation, 
the challenge appear within the developer hub and the expert agents apply to pick up the challenge, 
the expert agents show a sample and prototype, 
the enterprise buyers then picks the expert agents who get some investment to further develop sample and prototype, 
a project based engagement, and 
a content based engagement.
Appropriate correction is required.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The claims are narrative in form and replete with indefinite language, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
The method steps must be clearly and positively specified. The structure of each claim must be organized and correlated in such a manner as to present one complete process. The claims must be in one sentence form only. 

Claim 1 recites: “A system(100) and method of common market place for technology creator” in line 1. This renders the claim indefinite because it is unclear whether the claim is directed to a product or a process. The metes and bounds of this claim are not clearly set forth because it is unclear whether infringement occurs when a user creates the system or performs the method. Therefore, claim 1 is indefinite, and the claim is rejected.
Claims 2-5 inherit the deficiency of claim 1, and are therefore also rejected.
For purposes of examination, Examiner will interpret “A system(100) and method of common market place for technology creator” as “A system(100) .”

Claim 6 recites: “upload various kinds of content, on the at least one cloud server(108), such as marketing, industry insights, training and development” in lines 68-69. The phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. The metes and bounds of this claim are not clearly set forth because it is unclear whether the various kinds of content must include marketing, industry insights, training, and development, or if various kinds of content can be marketing, industry insights, training, development, or other kinds of content. See MPEP § 2173.05(d). Therefore, claim 6 is rejected.
Claim 7 inherits the deficiency of claim 6, and is therefore also rejected.
For purposes of examination, Examiner will interpret “upload various kinds of content, on the at least one cloud server(108), such as marketing, industry insights, training and development” as uploading any kind of content to the at least one cloud server.

Claim 6 recites: “the expert agents run panel discussions and other useful forums on the community market place” in lines 75-76. The phrase “other useful forums” renders the claim indefinite because it is unclear what other forums are considered “useful”. The metes and bounds of this claim are not clearly set forth because it is unclear how Applicant interprets “useful”. Whether a forum is “useful” is subjective to one having ordinary skill in the art, and Applicant does not define “useful” in the specification. Therefore, claim 6 is rejected.
Claim 7 inherits the deficiency of claim 6, and is therefore also rejected.
For purposes of examination, Examiner will interpret “the expert agents run panel discussions and other useful forums on the community market place” as “the expert agents run panel discussions and other ”.

Claim 7 recites: “the enterprise buyers also pay for the expert agents to run research and publish the industy analysis reports selected from a vendor comparisons, industry trends, CXO care abouts, etc.” in lines 17-19. The phrase “selected from a vendor comparisons, industry trends, CXO care abouts, etc.” renders the claim indefinite because it is unclear what is included in  “CXO care abouts” and “etc.” The metes and bounds of this claim are not clearly set forth because it is unclear how Applicant interprets “CXO care abouts” and what Applicant defines as “etc.” Whether a CXO cares about a certain industry analysis report is subjective to one having ordinary skill in the art, and Applicant does not define “CXO care abouts” in the specification. It is also unclear what Applicant includes in “etc.” because “etc.” is also subjective to one having ordinary skill in the art. See MPEP § 2173.05(d). Therefore, claim 7 is rejected.
For purposes of examination, Examiner will interpret “the enterprise buyers also pay for the expert agents to run research and publish the industy analysis reports selected from a vendor comparisons, industry trends, CXO care abouts, etc.” as “the enterprise buyers also pay for the expert agents to run research and publish the industy analysis reports selected from a vendor comparisonsand industry trends.”

Claim 7 recites: “there is an idea generator where the expert agents suggest new markets, business model transformation and other market extending ideas” in lines 33-34. The phrase “other market extending ideas” renders the claim indefinite because it is unclear what other ideas are considered “market extending”. The metes and bounds of this claim are not clearly set forth because it is unclear how Applicant interprets “market extending”. Whether an idea is a “market extending idea” is subjective to one having ordinary skill in the art, and Applicant does not define “market extending” in the specification. Therefore, claim 7 is rejected.
For purposes of examination, Examiner will interpret “there is an idea generator where the expert agents suggest new markets, business model transformation and other market extending ideas” as “there is an idea generator where the expert agents suggest new markets, business model transformation and other ”.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test, is the most recent guidance used to determine claim eligibility under 35 U.S.C. 101. The steps for this guidance can be found in the MPEP §2106.
Under Step 1, the claims are directed to statutory categories. Specifically, the system, as claimed in claims 1-5, is directed to a machine. 
While the claims fall within statutory categories, under Step 2A, Prong 1, the claimed invention recites the abstract idea of connecting buyers and sellers. Specifically, claim 1 recites the abstract idea of: 
provides a common platform for the technology creators, the enterprise buyers and the expert agents to interact with each, further, the technology creator, the enterprise buyers and the expert agents create their profile on the common platform; 
help the technology creators to search for the enterprise buyers and the expert agents based on the technology set of the technology creators, help the enterprise buyers to search for the technology creators based on the technology set the enterprise buyers interested in, wherein, there are different expert agents in different area of expertise that provide expertise helps to the technology creators and the enterprise buyers in selling and procurement of technology product and services, and the expert agents also provide expert advice and training in different domain through the common platform that is being created.  
Under Step 2A, Prong 1, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, claim 1 recites the abstract idea of connecting buyers and sellers, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined in the MPEP as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” MPEP §2106.04(a)(2) subsection II. In this case, the abstract idea recited in claim 1 is a certain method of organizing human activity because provide expertise helps to the technology creators and the enterprise buyers in selling and procurement of technology product and services is a sales activity, and provide expert advice and training in different domain through the common platform that is being created is managing personal behavior. Thus, claim 1 recites an abstract idea. 
Under Step 2A, Prong 2, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claim 1 includes additional elements such as an at least one technology creator computing device(102), technology creators use the at least one technology creator computing device(102); an at least one enterprise buyer computing device(104), enterprise buyers use the at least one enterprise buyer computing device(104); an at least one expert agent computing device(106), expert agents use the at least one expert agent computing device(106); and an at least one cloud server(108), the at least one cloud server(108) executes computer- readable instruction that provides a common digital platform.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, claim 1 merely recites a commonplace business method (i.e., connecting buyers and sellers) being applied on a general purpose computer. See MPEP §§2106.04(d) and 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, claim 1 is directed to an abstract idea. 
Under Step 2B, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014). (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B, there are no meaningful limitations in claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, claim 1 is ineligible. 
Dependent claims 2-5 do not aid in the eligibility of independent claim 1. For example, claims 2-3 merely further define the abstract limitations of claim 1. Additionally, claims 4-5 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claim 2 includes additional elements of recurrent neural network models and the recurrent neural network models are trained; claim 3 includes additional elements of convolution neural networks; claim 4 includes additional elements of a Bidirectional Encoder Representations from Transformers; and claim 5 includes additional elements of the at least one technology creator computing device (102), the at least one enterprise buyer computing device (104) and the at least one expert agent computing device(106) are selected form a desktop, a smart phone, a tablet, and a laptop. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. 
Thus, dependent claims 2-5 are also ineligible. 

Claims 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test, is the most recent guidance used to determine claim eligibility under 35 U.S.C. 101. The steps for this guidance can be found in the MPEP §2106.
Under Step 1, the claims are directed to statutory categories. Specifically, the method, as claimed in claims 6-7, is directed to a process. 
While the claims fall within statutory categories, under Step 2A, Prong 1, the claimed invention recites the abstract idea of connecting buyers and sellers. Specifically, claim 6 recites the abstract idea of: 
a method of creation of a common platform, the method having:
provides a common platform for technology creators, enterprise buyers sand expert agents to interact with each, and
Further, the technology creators, the enterprise buyers and the expert agents create their profile on the common platform,
Wherein, in the profile of the technology creators, the technology creators enter their technology product and service details to be displayed on the profile of the technology creators and that is accessible to the enterprise buyers and the expert agents,
Wherein, the expert agent's profiles are created on the common platform based on the expert agent's skill set;
a method of selling technology product and service on the common platform, the method having:
the technology creators enter their technology product and service details, to be displayed on the profile of the technology creators, the technology creators send request to search for the expert agents based on the technology product and service details of the technology creators, based on an text classification and relationship algorithms to classify attribute of the expert agents and then apply text classification and relationship algorithms while matching expert agents with requests from the technology creators, the expert agents get notification of the new technology creators, the expert agents provide statement of work and fee to the technology creators, after being accepted by the technology creators, the expert agents provide expertise help to market and sell the technology product and service details of the technology creators to the enterprise buyers, the expert agents also provide expert advice and training in different domain through the common platform that is being created,
wherein, there is a contact of the expert agents on the profile of the technology creators to get the procurement process started with the enterprise buyer, using the resume sample to recognize the attribute of the expert agents;
a method of procurement by the enterprise buyer, the method having 
the enterprise buyers send request to search for the technology creator based on the technology set, the enterprise buyer interested in, 
based on personalization algorithms that showcase the technology creator products and similar products during a search by the enterprise buyers and also to showcase similar content, content recommendations during content search by the enterprise buyers and, further, based on personalization algorithms provides personalized search results that correspond to the enterprise buyers, 
the enterprise buyers browse the deep dive technology product and service details in the profile of the technology creators, 
notify the enterprise buyers, to engage the expert agents that is hired by the technology creators, 
further the expert agents get notification when the enterprise buyers, selects the expert agents to engage, 
further the enterprise buyers, and the enterprise buyers come together to complete the procurement process;
a method of participating community market place by the expert agents, the method having 
the expert agents enter various kinds of content, such as marketing, industry insights, training and development, the expert agents price these contents on a per download pricing,
the expert agents schedule live training, learning or other live events and set the ticket price per event,
Users pay the ticket price and enter to view this live content, the expert agents run panel discussions and other useful forums on the community market place;
a method of advising by the expert agents, the method having 
the enterprise buyers and the technology creator, and other parties request projects seeking advice from the expert agents in specific domain,
based on an text classification and relationship algorithms to classify attribute of the expert agents and then apply text classification and relationship algorithms while matching expert agents with requests, 
the expert agents are paid for these advisory sessions, 
wherein, the expert agents are specialized in a different domain selected from marketing, finance, sales, technology solution, industry expertise, business transformation, procurement, and legal, 
wherein, the expert agents are shared by the enterprise buyers and the technology creator thus able to achieve economies of scale.
Under Step 2A, Prong 1, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, claim 6 recites the abstract idea of connecting buyers and sellers, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined in the MPEP as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” MPEP §2106.04(a)(2) subsection II. In this case, the abstract idea recited in claim 6 is a certain method of organizing human activity because provide expertise helps to the technology creators and the enterprise buyers in selling and procurement of technology product and services, and Users pay the ticket price and enter to view this live content are sales activities, and provide expert advice and training in different domain through the common platform that is being created is managing personal behavior. Thus, claim 6 recites an abstract idea. 
Under Step 2A, Prong 2, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claim 6 includes additional elements such as an at least one cloud server(108) executes computer-readable instruction that provides a common digital platform; an at least one technology creator computing device(102), an at least one enterprise buyer computing device(104) and an at least one expert agent computing device(106); the technology creators upload their technology product and service details; uses recurrent neural network models, wherein, the recurrent neural network models is trained; use convolution neural networks; the expert agents upload various kinds of content; the payment module; and live stream.   
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, claim 6 merely recites a commonplace business method (i.e., connecting buyers and sellers) being applied on a general purpose computer. See MPEP §§2106.04(d) and 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, claim 6 is directed to an abstract idea. 
Under Step 2B, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 6 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of claim 6 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014). (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, claim 6 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B, there are no meaningful limitations in claim 6 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, claim 6 is ineligible. 
Dependent claim 7 does not aid in the eligibility of independent claim 6. Claim 7 merely further defines the abstract limitations of claim 6. 
Furthermore, it is noted that claim 7 includes additional elements of at least one cloud server(108) executes computer-readable instruction that also provides a open innovation platform. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. 
Thus, dependent claim 7 is also ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Fox (US 20110035287 A1, herein referred to as Fox).

Claim 1:
Fox discloses:
A system(100) and method of common market place for technology creator {Fox: fig 1, #1; [0191] The apparatus and method provides a system to perform media commerce in a digital environment by which digital media creators and/or developers may create, develop, and/or otherwise engage in media commerce in a digital environment}, the system(100) comprising:
an at least one technology creator computing device(102), technology creators use the at least one technology creator computing device(102) {Fox: fig 1, #10; [0303] operator may access the digital media creation and/or development system 10};
an at least one enterprise buyer computing device(104), enterprise buyers use the at least one enterprise buyer computing device(104) {Fox: fig 1, #20; [0303] operator may access the computer-implemented content and/or digital media processing and/or fulfillment system 20; [0191] digital media commerce service providers may process, fulfill, and/or otherwise engage in media commerce in a digital environment. Examiner interprets digital media commerce service providers to be enterprise buyers.};
an at least one expert agent computing device(106), expert agents use the at least one expert agent computing device(106) {Fox: fig 1, #50; [0303] operator may access the computer-implemented content and/or digital media publication and/or management system 50; [0191] digital media publishers and/or managers may publish, manage, and/or otherwise engage in media commerce in a digital environment. Examiner interprets digital media publishers/managers to be expert agents.};
an at least one cloud server(108), the at least one cloud server(108) executes computer- readable instruction that provides a common digital platform for the technology creators, the enterprise buyers and the expert agents to interact with each through the at least one technology creator computing device(102), the at least one enterprise buyer computing device(104) and the at least one expert agent computing device(106) respectively {Fox: fig 1; [0226] each of the computer-implemented content and/or digital media creation and/or development system 10, and the computer-implemented content and/or digital media processing and/or fulfillment system 20, and the computer-implemented content and/or digital media publication and/or management system 50 are computers and/or computer systems and may be any suitable server; [0236] the apparatus 1 is utilized over a plurality of communications and/or computing networks, which may include cloud computing systems server}, 
further, the technology creator, the enterprise buyers and the expert agents create their profile on the common digital platform through the at least one technology creator computing device(102), the at least one enterprise buyer computing device(104) and the at least one expert agent computing device(106) respectively {Fox: fig 1, #10, 20, 50; [0198] creating or initiating a registration account for the requestor of and/or entity to the digital media commerce products and/or services, and further enabling the control, monitoring, management, implementation, disallowance, restriction, and limitation functionality with respect to the media and/or digital media commerce products and/or services communications and/or transactions via the registration account. Examiner interprets the registration account as the profile.};
wherein, the at least one cloud server(108) executes computer-readable instructions to help the technology creators to search for the enterprise buyers and the expert agents based on the technology set of the technology creators {Fox: [0071] Any individual media creator can access and search for a desired media creation, management, and commercial transaction and/or media content. [0202] processing information regarding a search for subject matter associated with digital media creator and/or developer; [0236] the apparatus 1 is utilized over a plurality of communications networks, which may include cloud computing systems server}, 
wherein, the at least one cloud server(108) executes computer-readable instructions to help the enterprise buyers to search for the technology creators based on the technology set the enterprise buyers interested in {Fox: [0071] Any commercial party can access and search for a desired media creation, management, and/or media content; [0202] processing information regarding a search for subject matter, subject matter of digital media and/or digital media creator and/or developer associated with either the entity and/or individual user}, 
wherein, there are different expert agents in different area of expertise that provide expertise helps to the technology creators and the enterprise buyers in selling and procurement of technology product and services, and the expert agents also provide expert advice and training in different domain through the common digital platform that is being created by the at least one cloud server (102) {Fox: [0114] digital media commerce publication and/or management system of digital media, wherein the computer-implemented system manages the various commercial, technical, and operational aspects of the relationship established between the provider of the digital media and/or digital media commerce products and/or services, and the digital media commerce service provider. Such management capabilities can include licensing, license management, digital rights management, accounting management, billing, modeling, training, deployment, recommendations, application of intelligent agents; [0236] the apparatus 1 is utilized over a plurality of communications and/or computing networks, which may include cloud computing systems server}.

Claim 5:
Fox discloses the system of claim 1. Fox further discloses:
wherein, the at least one technology creator computing device (102), the at least one enterprise buyer computing device (104) and the at least one expert agent computing device(106) are selected form a desktop, a smart phone, a tablet, and a laptop {Fox: [0226] each of the digital media creation and/or development system 10, and the digital media processing and/or fulfillment system 20, and the digital media publication and/or management system 50 are computers and/or computer systems and may be personal computers (i.e., desktop)}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 20110035287 A1, herein referred to as Fox), in view of Smith et. al. (US 20160267616 A1, herein referred to as Smith).

Claim 2:
Fox discloses the system of claim 1. Fox further discloses:
wherein, the at least one cloud server(108) executes computer-readable instructions matching expert agents with requests from the enterprise buyers and the technology creators {Fox: [0071] Any individual media creator can access and search for a desired media creation, management (i.e., expert agent), and commercial transaction and/or media content. [0202] processing information regarding a search for subject matter associated with digital media creator and/or developer; [0071] Any commercial party can access and search for a desired media creation, management (i.e., expert agent), and/or media content; [0202] processing information regarding a search for subject matter, subject matter of digital media and/or digital media creator and/or developer associated with either the entity and/or individual user; [0236] the apparatus 1 is utilized over a plurality of communications networks, which may include cloud computing systems server}.
Fox does not disclose:
wherein, the at least one cloud server(108) executes computer-readable instructions based on an text classification and relationship algorithms that uses recurrent neural network models to classify attribute of the expert agents and then apply text classification and relationship algorithms while matching expert agents with requests from the enterprise buyers and the technology creators, Further, the recurrent neural network models are trained using the resume sample to recognize the attribute of the expert agents.
Fox does disclose a cloud server executing computer-readable instructions that matches requests of media creators (i.e., technology creators) with publishers (i.e., expert agents) and commerce providers (i.e., enterprise buyers) (Fox: fig 1; [0143]; [0236]).
However, Smith teaches:
wherein, the at least one server(108) executes computer-readable instructions based on an text classification and relationship algorithms that uses recurrent neural network models to classify attribute of the agents and then apply text classification and relationship algorithms, Further, the recurrent neural network models are trained using the resume sample to recognize the attribute of the agents {Smith: fig 5; [0036] the server runs a computer software program; [0015] the system provides improved information to match a candidate to a desired career position; [0019] a deep learning model initially applying a large amount of information of job positions and candidate resumes available from open sources, received from one or more websites and/or inputs as described above. Deep learning is learning from one or more algorithms to model data to form a hierarchical representation. The system can adapt as more information is received, and updated, and one or more algorithms allow for machine learning, or artificial intelligence of the system. A recurrent neural network can learn associations between words. The system can determine patterns and relationships in words, and adapt and evolve as the information is mined and/or input.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the recurrent neural network as taught by Smith in the technology platform system of Fox in order to analyze existing skills of a candidate (Smith: [0014]).	



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 20110035287 A1, herein referred to as Fox), in view of Sawaf (US 10891673 B1, herein referred to as Sawaf).

Claim 3:
Fox discloses the system of claim 1. Fox further discloses:
wherein, the at least one cloud server(108) executes computer-readable instructions to showcase the technology creators products during a search by the enterprise buyers and also to showcase similar content during content search by the enterprise buyers and, further, computer-readable instructions provides search results that corresponds to the enterprise buyer {Fox: [0071] Any commercial party (i.e., enterprise buyer) can access and search for a desired media creation and/or media content; [0202] processing information regarding a search for subject matter, subject matter of digital media and/or digital media creator (i.e., technology creator) and/or developer associated with the entity (i.e., enterprise buyer); [0236] the apparatus 1 is utilized over a plurality of communications networks, which may include cloud computing systems server}.
Fox does not disclose:
wherein, the at least one cloud server(108) executes computer-readable instructions based on personalization algorithms that use convolution neural networks to showcase the technology creators products and similar products during a search by the enterprise buyers and also to showcase similar content, content recommendations during content search by the enterprise buyers and, further, computer-readable instructions based on personalization algorithms provides personalized search results that corresponds to the enterprise buyer.
Fox does disclose a cloud server that executes computer-readable instructions for searching for media products and their creators (Fox: [0071]; [0236]).
However, Sawaf teaches:
wherein, the at least one server(108) executes computer-readable instructions based on personalization algorithms that use convolution neural networks to showcase products and similar products during a search by the buyers and also to showcase similar content, content recommendations during search by the buyers and, further, computer-readable instructions based on personalization algorithms provides personalized search results that corresponds to the buyer {Sawaf: [Col. 11, ln. 8-12] The content provider environment 806 can include any appropriate resources for providing content from a resource provider, as may include various servers; [Col. 10, ln. 34-67] The relationships between items along various attributes can be learned using various machine learning approaches. The discriminative model discriminates between different classes of data, such as a convolutional neural network trained to provide different outputs for different recognized classes. The attributes can be learned algorithmically based on user queries; [Col. 8, ln. 18-19] Various other forces can be used to shape or adjust the vector, such as by adding personalization and other biases; [Col. 13, ln. 14-19] A determination can be made 910 as to whether a sufficient number of results have been determined for the query that at least meet a minimum confidence threshold or other such criterion. If so, content or information for at least a subset of the matches can be returned 912 as results for the query.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the convolutional neural network as taught by Sawaf in the technology platform system of Fox because conventional search mechanisms not as accurate or relevant as would otherwise be possible (Sawaf: [Col. 1, ln. 12-15]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 20110035287 A1, herein referred to as Fox), in view of Al-Sinan et. al. (US 20210304149 A1, herein referred to Al-Sinan).

Claim 4:
Fox discloses the system of claim 1. Fox does not disclose:
wherein, the at least one cloud server(108) executes different search algorithm selected from a Bidirectional Encoder Representations from Transformers, for deeper context based queries on the common digital platform.
Fox does disclose at least one cloud server that executes searches (Fox: [0071], [0226], [0236]).
However, Al-Sinan teaches:
wherein, the at least one cloud server(108) executes different search algorithm selected from a Bidirectional Encoder Representations from Transformers, for deeper context based queries on the common digital platform {Al-Sinan: [0065] to initiate a procurement process, the user can either verbally (or in writing) instruct the system to begin the sourcing activities. Then, NLP algorithms can process and analyze the text by applying three of NLP components. Then, semantics analysis 406 can be used to extract the dictionary meaning of each word from the given text, irrespective of the context; [0067] There are many open source software applications that can be used to conduct NLP analysis such as Bidirectional Encoder Representation from Transformers (BERT); [0173] one or more components of the computer 2202 can be configured to operate within different environments, including cloud-computing-based environments; Examiner notes that for deeper context based queries on the common digital platform is functional language and interpreted as intended use. See MPEP § 2111.05}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included BERT as taught by Al-Sinan in the technology platform system of Fox because the attention block feature of BERT puts more emphasis on keywords in the text to recognize the request parameters more easily (Al-Sinan: [0067]). 



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 20110035287 A1, herein referred to as Fox), in view of Romley (US 20090024488 A1, herein referred to as Romley), Smith et. al. (US 20160267616 A1, herein referred to as Smith), Caton (US 20160284016 A1, herein referred to as Caton), and Sawaf (US 10891673 B1, herein referred to as Sawaf).

Claim 6:
Fox discloses:
A method of common market place for technology creator {Fox: [0191] The method of the present invention provides a platform to perform media commerce in a digital environment by which digital media creators and/or developers may create, develop, and/or otherwise engage in media commerce in a digital environment }, the method comprising:
a method of creation of a common digital platform {Fox: [0191] The method of the present invention provides a platform to perform media commerce}, the method having:
an at least one cloud server(108) executes computer-readable instruction that provides a common digital platform for technology creators, enterprise buyers sand expert agents to interact with each through an at least one technology creator computing device(102), an at least one enterprise buyer computing device(104) and an at least one expert agent computing device(106) respectively {Fox: fig 1; [0226] each of the computer-implemented content and/or digital media creation and/or development system 10, and the computer-implemented content and/or digital media processing and/or fulfillment system 20, and the computer-implemented content and/or digital media publication and/or management system 50 are computers and/or computer systems and may be any suitable server; [0236] the apparatus 1 is utilized over a plurality of communications and/or computing networks, which may include cloud computing systems server}, and
Further, the technology creators, the enterprise buyers and the expert agents create their profile on the common digital platform through the at least one technology creator computing device(102), the at least one enterprise buyer computing device(104) and the at least one expert agent computing device(106) respectively {Fox: fig 1, #10, 20, 50; [0198] creating or initiating a registration account for the requestor of and/or entity to the digital media commerce products and/or services, and further enabling the control, monitoring, management, policies, practices, aggregation, dissolution, implementation, disallowance, restriction, and limitation functionality with respect to the media and/or digital media commerce products and/or services communications and/or transactions via the registration account. Examiner interprets the registration account as the profile.},
a method of selling technology product and service on the common digital platform {Fox: [0071] The individual media creator or commercial party may then apply for, and/or receive payment for, and/or receive consideration for, and/or purchase a media and/or digital media commerce products and/or services.}, the method having:
the technology creators send request, through the at least one technology creator computing device(102), to the at least one cloud server(108) that executes computer- readable instruction to search for the expert agents based on the technology product and service details of the technology creators {Fox: [0071] Any individual media creator can access and search for a desired media creation, management, and commercial transaction and/or media content. [0202] processing information regarding a search for subject matter associated with digital media creator and/or developer; [0236] the apparatus 1 is utilized over a plurality of communications and/or computing networks, which may include cloud computing systems server}, 
the at least one cloud server(108) executes computer-readable instructions matching expert agents with requests from the technology creators {Fox: [0143] The apparatus and method of the present invention can be utilized as a media commerce clearinghouse, to match digital media creators and/or developers, digital media publisher and/or manager and/or intermediaries, and/or digital media commerce service and/or product providers, and/or digital media commerce products and/or services},
the expert agents provide expertise help to market and sell the technology product and service details of the technology creators to the enterprise buyers, the expert agents also provide expert advice and training in different domain through the common digital platform that is being created by the at least one cloud server(108) {Fox: [0114] a computer-implemented digital media commerce publication and/or management system of digital media, wherein the computer-implemented system manages the various commercial, technical, and operational aspects of the relationship established between the provider of the digital media and/or digital media commerce products and/or services, and the digital media commerce service provider. Such management capabilities can include licensing, license management, digital rights management, accounting management, billing, modeling, training, deployment, recommendations, application of intelligent agents; [0236] the apparatus 1 is utilized over a plurality of communications and/or computing networks, which may include cloud computing systems server},
a method of procurement by the enterprise buyer {Fox: [0071] The commercial party may receive consideration for, and/or purchase a media and/or digital media commerce products and/or services.}, the method having 
the enterprise buyers send request, through the at least one enterprise buyer computing device(104), to the at least one cloud server(108) that executes computer- readable instruction to search for the technology creator based on the technology set, the enterprise buyer interested in {Fox: [0071] Any commercial party can access and search for a desired media creation, management, and/or media content; [0202] processing information regarding a search for subject matter, subject matter of digital media and/or digital media creator and/or developer associated with either the entity and/or individual user}, 
wherein, the at least one cloud server(108) executes computer-readable instructions to showcase the technology creators products during a search by the enterprise buyers and also to showcase similar content during content search by the enterprise buyers and, further, computer-readable instructions provides search results that corresponds to the enterprise buyer {Fox: [0071] Any commercial party (i.e., enterprise buyer) can access and search for a desired media creation and/or media content; [0202] processing information regarding a search for subject matter, subject matter of digital media and/or digital media creator (i.e., technology creator) and/or developer associated with the entity (i.e., enterprise buyer); [0236] the apparatus 1 is utilized over a plurality of communications networks, which may include cloud computing systems server},
further the enterprise buyers, and the enterprise buyers come together to complete the procurement process {Fox: [0143] The entity may request, apply for, offer, counter-offer the digital media and/or digital media commerce products and/or services, and pursuant to the commercial terms between the parties, receive and/or make payment for, and/or receive and/or give consideration for, and/or purchase and/or sell digital media and/or digital media commerce products and/or services};
the expert agents price these contents on a per download pricing {Fox: [0109] The apparatus and method of the present invention can be constructed to enable the storing of data related to the creation and/or development, processing and/or fulfillment, publication and/or management of digital media commerce services based upon data and/or information regarding the digital media commerce user, including all histories of usage, commercial terms, payments, technical, and/or communications usage in conjunction with the digital media commerce service. This may include content downloaded; [0264] The database 20H also includes data and/or information regarding the name of the respective digital media commerce products and/or services and the prices of the respective digital media commerce products and/or services.},
a method of advising by the expert agents {Fox: [0114] method includes a computer-implemented digital media commerce publication and/or management system of digital media, wherein the computer-implemented system manages the various commercial, technical, and operational aspects of the relationship established between the provider of the digital media and/or digital media commerce products and/or services, and the digital media commerce service provider. Such management capabilities can include recommendations}, the method having 
wherein, the expert agents are shared by the enterprise buyers and the technology creator thus the system(100) is able to achieve economies of scale {Fox: [0191] digital media creators and/or developers, and/or digital media commerce service providers, and/or digital media publishers and/or managers and/or intermediaries of the digital media products and/or services may engage in media commerce in a digital environment; [0192] collaborate through a computer-implemented system for creating and/or developing, and/or processing and/or fulfilling, and/or publishing and/or managing, in regard to one or more of digital content; Examiner notes that able to achieve economies of scale is functional language and interpreted as an intended use. See MPEP § 2111.05}.
Fox does not disclose:
Wherein, in the profile of the technology creators, the technology creators upload their technology product and service details to be displayed on the profile of the technology creators and that is accessible to the enterprise buyers on the at least one enterprise buyer computing device(104) and the expert agents on the at least one expert agent computing device(106);
Wherein, the expert agent's profiles are created on the common digital platform based on the expert agent's skill set;
the technology creators upload their technology product and service details on the at least one cloud server(108) through the at least one technology creator computing device(102), to be displayed on the profile of the technology creators;
the expert agents get notification of the new technology creators on the at least one expert agent computing device(106);
the expert agents provide statement of work and fee to the technology creators through the at least one expert agent computing device(106);
after being accepted by the technology creators, the expert agents provide expertise help;
wherein, there is a contact of the expert agents on the profile of the technology creators to get the procurement process started with the enterprise buyer;
the enterprise buyers browse the deep dive technology product and service details in the profile of the technology creators;
at least one cloud server(108) executes computer-readable instruction to notify the enterprise buyers, on the at least one enterprise buyers computing device(104), to engage the expert agents that is hired by the technology creators, 
further the expert agents get notification on the at least one expert agent computing device(106) when the enterprise buyers, selects the expert agents to engage.
a method of participating community market place by the expert agents, the method having 
the expert agents upload various kinds of content, on the at least one cloud server(108), such as marketing, industry insights, training and development, 
wherein, the expert agents are specialized in a different domain selected from marketing, finance, sales, technology solution, industry expertise, business transformation, procurement, and legal.
	Fox does disclose technology creators, enterprise buyers, and expert agents creating profiles via their respective computing devices communicating with a cloud server (Fox: fig 1; [0071]; [0198]; [0236]).
However, Romley teaches:
Wherein, in the profile of the creators, the creators upload their product and service details to be displayed on the profile of the creators and that is accessible to the enterprise buyers on the at least one enterprise buyer computing device(104) and the expert agents on the at least one expert agent computing device(106) {Romley: fig 1, #15: User (Buyer), User (Artist), User (Manager); [0026] each user system 15 could include a desktop personal computer, workstation, laptop, etc; [0043] the user may create a "profile" which can be presented to other users via a profile module; [0044] an artist can upload music, video, PDF, images (album images), title files, etc. for inclusion in their profile page. The artist also includes information about riders (i.e. technical rider, hospitality rider, track show rider, tour rider, etc.) in their profile; [0050] a home page typically presents the user with links to access and view the user's profile and to view other users' profiles. Examiner interprets riders as service details.},
Wherein, the expert agent's profiles are created on the common digital platform based on the expert agent's skill set {Romley: fig 1, #10; [0021] an entertainment networking and procurement system (NPS) 10; [0044] if a user is registering as an "artist", the profile may include information such as skill; [0046] When a user is registering as a business/industry user (i.e., expert agent), the profile may include user information similar to the user information discussed above in conjunction with the artist.};
the creators upload their product and service details on the at least one server(108) through the at least one creator computing device(102), to be displayed on the profile of the creators {Romley: fig 1, #15 User (artist), #100 server; [0026] each user system 15 could include a desktop personal computer, workstation, laptop, etc; [0044] an artist can upload music, video, PDF, images (album images), title files, etc. for inclusion in their profile page. The artist also includes information about riders (i.e. technical rider, hospitality rider, track show rider, tour rider, etc.) in their profile}, 
the expert agents get notification of the new creators on the at least one expert agent computing device(106) {Romley: fig 1, #15 User (manager); [0054] an email, a chat, an instant message, or other applications may be enabled for the artist to communicate with the business representative. If the artist is an unrepresented talent (or looking for new representatives), the server allows the artist to search for a potential representative from the users registered as agent/managers who have indicated they are seeking talent to represent.}, 
the expert agents provide statement of work and fee to the creators through the at least one expert agent computing device(106) {Romley: fig 1, #15 User (manager); [0045] the artist can also enter one or more highlighted skill. The artist can enter his/her fee range as maximum & minimum fee expected; [0046] When a user is registering as a business/industry user, the profile may include user information similar to the user information discussed above in conjunction with the artist. The business/industry user may add other information that is specifically related to that given role or an account type.}, 
after being accepted by the creators, the expert agents provide expertise help {Romley: [0052] If an artist who is associated with an agent and a manager receives a `lead` inquiry, the artist will indicate their agent or manager should receive a copy of this lead or the lead can be automatically forwarded; [0061] The offer/booking manager module allows a buyer user to create an offer for a recipient user, e.g., an agent of the talent. The agent or agency may review details of the offer and either respond, edit the offer or forward the offer to the artist. Examiner interprets reviewing offers as expertise help.},
wherein, there is a contact of the expert agents on the profile of the creators to get the procurement process started with the enterprise buyer {Romley: [0054] information about other users who have some business relationships with a particular user may be presented to the particular user. For example, a list of profile pictures of business representatives (e.g., agent, agency, or manager) that are associated with an artist may be displayed in the artist's Web page (home page). Such a list may include information that is used by the user to easily recognize the identity of a business representative. For example, each picture may be labeled with the representative name, a sub-link below the representative name that enables a communication channel; [0061] The offer/booking manager module allows a buyer user to create an offer for a recipient user, e.g., an agent of the talent.}, 
the enterprise buyers browse the deep dive product and service details in the profile of the creators {Romley: [0043] the user may create a "profile" which can be presented to other users via a profile module. The term "profile", as used herein, refers to collection of information about a user that is obtained from the user, or on behalf of the user, and stored in a database (e.g., a profile database) coupled to the server. The profile can include various content and information about the user. such as name, address, phone number, desired account type, etc. Once stored, each profile becomes part of a database. The profiles may be accessed by other users, thereby assisting these users in networking with each other for the purpose of developing business relationships; [0062] the buyer user may search which users can be a recipient of the offer. When the buyer user creates an offer, the server may allow the buyer to identify a recipient of the offer or locate an artist or an agent who can be a potential recipient of the offer. That is, the buyer can specify search criteria including price, genre, location, real-time availability, historical box office scores, chart history, and professional performance reviews. The server may conduct a search over databases based on the search criteria.}, 
at least one server(108) executes computer-readable instruction to notify the enterprise buyers, on the at least one enterprise buyers computing device(104), to engage the expert agents that is hired by the creators {Romley: fig 1, #15 User (buyer), #100 server; [0064] an agent or agency receiving an offer is given options to view the offer, respond to the buyer that created the offer, edit the offer details, comment on the offer details, etc. Once the created offer is edited by the artist or agent, a new offer including changes is created and stored as another offer object. The new offer (counter offer) may be reviewed by other users including the buyer user who initially created the offer; [0066] the server notifies the identified user(s) about the created offer.}, 
further the expert agents get notification on the at least one expert agent computing device(106) when the enterprise buyers, selects the expert agents to engage {Romley: fig 1, #15 User (Manager); [0062] a buyer, e.g., venue or other purchaser of talent (herein after, a buyer user), creates an offer; [0064] an offer may be made available by sending an e-mail including a link to the offer to the recipient. Alternatively, or additionally, information about the offer is displayed prominently on the home page when the recipient (e.g., agent or agency) logs in to the system.}, 
a method of participating community market place by the expert agents {Romley: [0083] the server also provides an online community where performing artists and their respective agents, managers, and other business representatives can search for a business partner, exchange information, verify identities, and interact with each other.}, the method having 
the expert agents upload various kinds of content, on the at least one server(108), such as marketing, industry insights, training and development {Romley: [0050] an agent is allowed to upload content (music, video, PDF, images, etc.) for inclusion in the profile page; [0048] The web application also interfaces with pertinent business resources to retrieve, store and process pertinent business data such as tour data including box office reports, artist performance feedback, business opportunities, industry news, and key signings, forums and classifieds.}, 
wherein, the expert agents are specialized in a different domain selected from marketing, finance, sales, technology solution, industry expertise, business transformation, procurement, and legal {Romley: [0046] a manager or an agent may specify their profile information; [0044] if a user is registering as an "artist", the profile may include information such as skill; [0046] When a user is registering as a business/industry user (i.e., expert agent), the profile may include user information similar to the user information discussed above in conjunction with the artist. Examiner elects that the expert agents are specialized based on their industry expertise.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the community platform as taught by Romley in the technology platform system of Fox because it provides a networking system for multiple disparate parties or entities and a centralized workflow system that allows these disparate parties to transact business in a secure environment (Romley: [0002]). 	
Fox additionally does not disclose:	
the at least one cloud server(108) executes computer-readable instructions based on an text classification and relationship algorithms that uses recurrent neural network models to classify attribute of the expert agents and then apply text classification and relationship algorithms,
wherein, the recurrent neural network models is trained using the resume sample to recognize the attribute of the agents; and
the at least one cloud server(108) executes computer-readable instructions based on an text classification and relationship algorithms that uses recurrent neural network models to classify attribute of the expert agents and then apply text classification and relationship algorithms while matching expert agents with requests.
Fox does disclose a cloud server executing computer-readable instructions that matches requests of media creators (i.e., technology creators) with publishers (i.e., expert agents) and commerce providers (i.e., enterprise buyers) (Fox: fig 1; [0143]; [0236]).
However, Smith teaches:
the at least one server(108) executes computer-readable instructions based on an text classification and relationship algorithms that uses recurrent neural network models to classify attribute of the agents and then apply text classification and relationship algorithms {Smith: fig 5; [0036] the server runs a computer software program; [0019] Deep learning is learning from one or more algorithms to model data to form a hierarchical representation. The system can adapt as more information is received, and updated, and one or more algorithms allow for machine learning, or artificial intelligence of the system. A recurrent neural network can learn associations between words. The system can determine patterns and relationships in words, and adapt and evolve as the information is mined and/or input.},
wherein, the recurrent neural network models is trained using the resume sample to recognize the attribute of the agents {Smith: [0019] a deep learning model initially applying a large amount of information of job positions and candidate resumes available from open sources. The system can adapt as more information is received, and updated, and one or more algorithms allow for machine learning, or artificial intelligence of the system. A recurrent neural network can learn associations between words. The system can determine patterns and relationships in words, and adapt and evolve as the information is mined and/or input}; and
the at least one server(108) executes computer-readable instructions based on an text classification and relationship algorithms that uses recurrent neural network models to classify attribute of the expert agents and then apply text classification and relationship algorithms while matching agents with requests {Smith: [0015] the system provides improved information to match a candidate to a desired career position; [0019] Deep learning is learning from one or more algorithms to model data to form a hierarchical representation. The system can adapt as more information is received, and updated, and one or more algorithms allow for machine learning, or artificial intelligence of the system. A recurrent neural network can learn associations between words. The system can determine patterns and relationships in words, and adapt and evolve as the information is mined and/or input}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the recurrent neural network as taught by Smith in the technology platform system of Fox in order to analyze existing skills of a candidate (Smith: [0014]).
Fox further does not disclose: 
the expert agents schedule live stream training, learning or other live events and set the ticket price per event,
Users pay the ticket price through the payment module and enter to view this live stream content, 
the expert agents run panel discussions and other useful forums on the community market place;
the enterprise buyers and the technology creator, and other parties request projects seeking advice from the expert agents in specific domain; and
the expert agents are paid for these advisory sessions.
Fox does disclose expert agents, media creators, and commerce entities (Fox: [0071]), and Romley teaches a financial transaction module and a community marketplace that posts forums (Romley: [0048]; [0082]-[0085]).
However, Caton teaches:
the agents schedule live stream training, learning or other live events and set the ticket price per event {Caton: [0149] a variety of interactive features, online courses, live streaming videos, learning sessions; [0267] As a professional featuring LIVE STREAMING they will have the ability to schedule their classes via the Live Streaming Calendar. The professionals own classes will only display on their personal calendar. The Streaming Calendar will display based on day, week, and time and class type. Credit Level: Each professional has the ability to charge 1-3 credits per class based on the professional's discretion. Once a class is selected the user is prompted to purchase credits. Examiner interprets purchasing a set number of credits as the ticket price},
Users pay the ticket price through the payment module and enter to view this live stream content {Caton: [0267] Once a class is selected the user is prompted to purchase credits. The Credit Packages are 1 credit: $1.99; 5 credits: $8.99; 10 credits: $17.99; and 30 credits: $55.99. The user's credit balance will show after each class purchase. Once class is purchased and RSVPed the user will receive access to the class; [0197] the user then may add the item to the cart and proceed to checkout}, 
the agents run panel discussions and other useful forums {Caton: [0149] a variety of interactive features, online courses, live streaming videos, learning sessions};
parties request projects seeking advice from the agents in specific domain {Caton: [0149] The system includes learning sessions; [0224] the trainer can add to the calendar for an individual client or group of clients; [0267] The Streaming Calendar will display based on day, week, and time and class type. Examiner interprets users seeking sessions with a trainer for a specific class type as requesting advice from the agents in a specific domain.}; and
the expert agents are paid for these advisory sessions {Caton: [0267] Commission structure is as follows: System 60%/Professional 40% of each attendee's purchase.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the live streaming learning sessions as taught by Caton in the technology platform system of Fox in order for users to gain access to professional talent and receive meaningful guidance and feedback (Caton: [0149]).	
Fox further does not disclose:
the at least one cloud server(108) executes Computer-readable instructions based on personalization algorithms that use convolution neural networks to showcase the technology creator products and similar products during a search by the enterprise buyers and also to showcase similar content, content recommendations during content search by the enterprise buyers and, further, computer-readable instructions based on personalization algorithms provides personalized search results that correspond to the enterprise buyers.
Fox does disclose a cloud server that executes computer-readable instructions for searching for media products and their creators (Fox: [0071]; [0236]).
However, Sawaf teaches:
the at least one server(108) executes computer-readable instructions based on personalization algorithms that use convolution neural networks to showcase products and similar products during a search by the buyers and also to showcase similar content, content recommendations during search by the buyers and, further, computer-readable instructions based on personalization algorithms provides personalized search results that corresponds to the buyer {Sawaf: [Col. 11, ln. 8-12] The content provider environment 806 can include any appropriate resources for providing content from a resource provider, as may include various servers; [Col. 10, ln. 34-67] The relationships between items along various attributes can be learned using various machine learning approaches. The discriminative model discriminates between different classes of data, such as a convolutional neural network trained to provide different outputs for different recognized classes. The attributes can be learned algorithmically based on user queries; [Col. 8, ln. 18-19] Various other forces can be used to shape or adjust the vector, such as by adding personalization and other biases; [Col. 13, ln. 14-19] A determination can be made 910 as to whether a sufficient number of results have been determined for the query that at least meet a minimum confidence threshold or other such criterion. If so, content or information for at least a subset of the matches can be returned 912 as results for the query.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the convolutional neural network as taught by Sawaf in the technology platform system of Fox because conventional search mechanisms not as accurate or relevant as would otherwise be possible (Sawaf: [Col. 1, ln. 12-15]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 20110035287 A1, herein referred to as Fox), in view of Romley (US 20090024488 A1, herein referred to as Romley), Smith et. al. (US 20160267616 A1, herein referred to as Smith), Caton (US 20160284016 A1, herein referred to as Caton), and Sawaf (US 10891673 B1, herein referred to as Sawaf), in further view of Kachnowski et. al. (US 20150332405 A1, herein referred to as Kachnowski), Johansen (US 20100205025 A1, herein referred to as Johansen), Furbeck et. al. (US 20150310359 A1, herein referred to as Furbeck), and Kass et. al. (US 20140082072 A1, herein referred to as Kass).

Claim 7:
Fox, Romley, Smith, Caton, and Sawaf teach the method of claim 6. Fox further discloses:
a method of engagement {Fox: [0191] The method of the present invention provides a platform to perform media commerce in a digital environment by which digital media creators and/or developers, and/or digital media commerce service providers, and/or digital media publishers and/or managers and/or intermediaries, and/or consumers of the digital media products and/or services may engage in media commerce in a digital environment.}, the method having 
a content based engagement {Fox: [0191] digital media creators and/or developers, and/or digital media commerce service providers, and/or digital media publishers and/or managers and/or intermediaries, and/or consumers of the digital media products and/or services may engage in media commerce in a digital environment.}.
Fox does not disclose:
wherein an at least one cloud server(108) executes computer-readable instruction that also provides a open innovation platform to the expert agents and the enterprise buyers to drive innovation, the open innovation platform comprising:
a makers hub, the maker hub having 
the expert agents showcase their industry expertise by creating and sharing the expert agents content on the maker hub of the open innovation platform through the at least one expert agent computing device(106), 
the expert agents also use the maker hub to analyze new products, business architecture content of the technology creators and enterprise buyers,
the expert agents is also able to price their content while sharing their content on the maker hub of the open innovation platform, 
the enterprise buyers also puts topic suggestions on the maker hub of the open innovation platform, that the expert agents pick up and submit contents, then the enterprise buyers approves the ones that meet the expert agents needs and pay for submited contents and also the expert agents publish submited contents on the maker 
the enterprise buyers also pay for the expert agents to run research and publish the industy analysis reports selected from a vendor comparisons, industry trends, CXO care abouts etc; and
a developer hub, the developer hub having 
the expert agents share business cases, ROI modeling and other content on the developer hub of the open innovation platform, 
the expert agents share content related to product extensions and innovation on the developer hub of the open innovation platform, 
there is an idea generator where the enterprise buyers "procure" the idea;
a method of adding the expert agent in Dev Hub, the method having 
the enterprise buyers set the requirements for the expert agents on the open innovation platform, then the open innovation platform notifies the expert agents
the expert agents who accept the notification are also reviewed by the enterprise buyers and once accepted are included into the Dev Hub;
a method of engagement, the method having 
a project based engagement.
Fox does disclose a cloud server, publisher/managers, commerce entities, media creators, their respective computing devices, and content engagement (Fox: fig 1; [0071]; [0236]).
However, Kachnowski teaches:
wherein an at least one server(108) executes computer-readable instruction that also provides a open innovation platform to the expert agents and the enterprise buyers to drive innovation {Kachnowski: [0049] an online collaborative system for displaying ideas for investing and providing an expert referral system for an investor (i.e., buyer); [0053] one or more computing devices connected to a secure server over a network.}, the open innovation platform comprising:
a makers hub {Kachnowski: [0049] an online collaborative system for displaying ideas}, the maker hub having 
the expert agents showcase their industry expertise by creating and sharing the expert agents content on the maker hub of the open innovation platform {Kachnowski: [0064] Experts 140 enter information qualifying them as Experts 140. Individuals registering as experts enter information to form a profile, enter their information; [0058] Users 120 of the system may register by providing identifying information, including area of interest, area of expertise, qualifications, background, years of experience, prior project successes and amount of time willing to be dedicated to projects.}, 
the expert agents also use the maker hub to analyze new products, business architecture content of the technology creators and enterprise buyers {Kachnowski: [0070] Once the selected experts are approved, these experts assess the innovator's idea; [0071] Disclosed at FIG. 5B is an exemplary list of criteria selected experts apply to the innovator's idea 500. These criteria are classified as impact 510, feasibility 520, sustainability 530, and innovativeness 540. Sustainability 530 is subclassified into: (i) the strength of the business model 531; (ii) the projected return on investment (ROI) 532; (iii) the funding required or requested 533; (iv) the projected time to market the product or services 534; and (v) the projected market size 535.  Examiner interprets the experts assessing sustainability for the investor as analyzing business architecture content of the enterprise buyer},
the enterprise buyers also puts topic suggestions on the maker hub of the open innovation platform, that the expert agents pick up and submit contents, then the enterprise buyers approves the ones that meet the expert agents needs and also the expert agents publish submited contents on the maker {Kachnowski: [0060] Investors 130 can sort through ideas within the repository of ideas to choose one or more ideas for further investigation, and upon selection of an idea or ideas for evaluation can initiate the expert review process; [0069] Once the evaluation criteria, experts, expert weightage, and criteria weightage are chosen and assigned, the experts may then evaluate the idea based on the criteria chosen and assigned to each. The investment can be approved by the investor 340, contract negotiations may begin 350; [0072] An investor commencing an evaluation 550 is given the option 320 of adding a weightage to the criteria 553 used by the experts to assess the idea. After adding any weighting to the criteria used by experts and adding any weighting to the ranking of individual experts, the score for the idea is cumulated 561. The cumulated score 561 is converted to a monetary value 562, which is then converted to equity 563. This indicia of value is then presented (i.e., published) to the investor 564}. 
the expert agents is also sharing their content on the maker hub of the open innovation platform {Kachnowski: [0064] Experts 140 enter information qualifying them as Experts 140. Individuals registering as experts enter information to form a profile, enter their information; [0058] Users 120 of the system providing information, including area of interest, area of expertise, qualifications, background, years of experience, prior project successes and amount of time willing to be dedicated to projects.};
the enterprise buyers request the expert agents to run research and publish the industy analysis reports selected from a vendor comparisons, industry trends, CXO care abouts etc {Kachnowski: [0066] Investor chooses to personally select the committee 305, the Investor is then prompted whether or not to assign specific evaluation criteria to specific experts of the panel 320; [0069] Once the evaluation criteria, experts, expert weightage, and criteria weightage are chosen and assigned, the experts may then evaluate the idea based on the criteria chosen and assigned to each; [0071] Sustainability 530 is subclassified into: (i) the strength of the business model 531; (ii) the projected return on investment (ROI) 532; (iii) the funding required or requested 533; (iv) the projected time to market the product or services 534; and (v) the projected market size 535. Examiner interprets the expert analysis on sustainability to be research an analysis reports on industry trends.};
a developer hub {Kachnowski: [0049] an online collaborative system for displaying ideas}, the developer hub having 
the expert agents share business cases, ROI modeling and other content on the developer hub of the open innovation platform {Kachnowski: [0071] list of criteria selected experts apply to the innovator's idea 500. Sustainability 530 is subclassified into: (i) the strength of the business model 531; (ii) the projected return on investment (ROI) 532; (iii) the funding required or requested 533; (iv) the projected time to market the product or services 534; and (v) the projected market size 535; [0049] an online collaborative system for displaying ideas for investing and providing an expert referral system for an investor (i.e., buyer)}, 
the expert agents share content related to product extensions and innovation on the developer hub of the open innovation platform {Kachnowski: [0071] list of criteria selected experts apply to the innovator's idea 500. Innovativeness 540 is subclassified into: (i) novelty 541; and (ii) an assessment of the product or service's likely competition 543; [0049] an online collaborative system for displaying ideas for investing and providing an expert referral system for an investor (i.e., buyer)}
there is an idea generator and the enterprise buyers "procure" the idea {Kachnowski: fig 3, #208 Idea Repository; [0066] An Investor initiates the evaluation 301 by selecting an idea from the Idea Repository; [0069] the Expert panel may then recommend an equity value related to the amount of funds being requested by the Innovator 330. The investment can be approved by the investor 340, contract negotiations with the innovator may begin 350.};
a method of adding the agent in Dev Hub {Kachnowski: [0066] The investor then has the option to choose the expert review committee 302 and start the process of expert selection}, the method having 
the enterprise buyers set the requirements for the expert agents on the open innovation platform, then the open innovation platform notifies the expert agents {Kachnowski: [0061] Once registered as Experts and evaluated through the Expert Impact Score Module 315, they are able be matched with an idea and requested to serve on an expert panel 147 for the evaluation of an idea for an Investor; [0064] Individuals registering as experts enter information to form a profile, enter their information, which is then stored in a data-accessible Expert database 144. The information stored is then converted to an expert impact score 145 using the expert impact score module 315. These expert impact scores 145 are then displayed to Investors who have chosen to initiate an evaluation for choosing their experts; [0066] An Investor initiates the evaluation 301 by selecting an idea from the Idea Repository. The investor then has the option to choose the expert review committee 302 and start the process of expert selection. When the Investor chooses to initiate the expert review committee process, the Investor may then opt for the automated selection of a committee of experts 304; [0049] an online collaborative system for displaying ideas for investing and providing an expert referral system for an investor (i.e., buyer). Examiner interprets the experts being evaluated based on the selected idea as the investor setting the requirements.}
the expert agents who accept the notification are also reviewed by the enterprise buyers and once accepted are included into the Dev Hub {Kachnowski: [0064] If the Investor approves this recommended panel or chooses their own experts, this panel then comprises the expert panel 147 for evaluation.};
a method of engagement {Kachnowsi: [0050] method for providing an expert referral system on a collaborative network}, the method having 
a project based engagement {Kachnowsi: [0069] Once the evaluation is complete, the Expert panel will provide a cumulative score out of 100 to the investor 326. The Investor may use this score as an overall evaluation to consider the investment opportunity, look at their potential for engagement and compare the idea reviewed to other ideas. Examiner interprets investors and experts evaluating an idea as project-based engagement.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the open innovation platform hub as taught by Kachnowski in the technology platform system of Fox, Romley, Smith, Caton, and Sawaf in order to easily and readily promote ideas to investors and invest in ideas that have the potential to solve global problems by finding an unbiased, third party opinion. (Kachnowski: [0001]). 
Neither Fox nor Kachnowski teach:
the expert agents is also able to price their content while sharing their content;
the enterprise buyers pay for submited contents; and
the enterprise buyers also pay for the expert agents.
However, Romley teaches:
the expert agents is also able to price their content while sharing their content {Romley: [0044] the profile may include information such as media content; [0045] The artist can enter his/her fee range as maximum & minimum fee expected; [0046] When a user is registering as a business/industry user, the profile may include user information similar to the user information discussed above in conjunction with the artist. The business/industry user may add other information that is specifically related to that given role or an account type.},
the enterprise buyers pay for submited contents {Romley: [0082] the buyer user may submit a payment request using a credit card. The server (the financial transaction module) may contact a secured third party financial service provider for performing financial transaction}, and
the enterprise buyers also pay for the expert agents {Romley: [0045] The artist can enter his/her fee range as maximum & minimum fee expected; [0046] When a user is registering as a business/industry user, the profile may include user information similar to the user information discussed above in conjunction with the artist. The business/industry user may add other information that is specifically related to that given role or an account type; [0082] the buyer user may submit a payment request using a credit card. The server (the financial transaction module) may contact a secured third party financial service provider for performing financial transaction}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included paying expert agents for contents and services as taught by Romley in the technology platform system of Fox, Romley, Smith, Caton, and Sawaf because it allows these disparate parties to transact business in a secure environment (Romley: [0002]).
Fox additionally does not disclose, and Kachnowski nor Romley teach:
a developer hub, the developer hub having 
solution pages that describe the products and solutions, solution pages are also linked to organization website pages,
Use cases and sample applications of the expert agents and the expert agents monetize them, 
both the enterprise buyers and the expert agents share product integrations, integration guides, evaluation notes on the developer hub of the open innovation platform, 
there is a contact the expert button to be able to contact the expert agents to get help for integrations and do product evaluations,
there is an idea generator where the expert agents suggest new markets, business model transformation and other market extending ideas that is "owned" by the expert agents and the enterprise buyers "procure" the idea from the expert agents;
a method of engagement, the method having 
a challenge based innovation engagement, the method having 
the enterprise buyers issues a challenge for innovation, 
the challenge appear within the Dev hub and the expert agents apply to pick up the challenge, 
the expert agents show a sample and prototype, 
the enterprise buyers then picks the expert agents who get some investment to further develop sample and prototype.
Fox does disclose a cloud server, publisher/managers, commerce entities, media creators, and their respective computing devices (Fox: fig 1; [0071]; [0236]), Kachnowski does teach an open innovation platform with investors procuring and investing in ideas (Kachnowski: [0049], [0066], [0069]), and Romley teaches agents monetizing content (Romley: [0045]-[0046], [0082]).
However, Johansen teaches:
a developer hub {Johansen: [0049] members of the innovation community need to be set up with a user account and password}, the developer hub having 
solution pages that describe the products and solutions, solution pages are also linked to organization website pages {Johansen: figs 5-6; [0046] collecting, sharing and developing ideas and challenges (innovation) all over an organization; [0050] the user/creator of an idea or challenge can choose to make the idea or challenge visible for all or for a specific group. Each idea/challenge has its own page, as for example shown in FIG. 5. When an idea or challenge has been posted, an e-mail will automatically be sent to the specific group. This e-mail contains a link where the user clicks for direct access to the initiative. Examiner interprets the idea page as a solution page},
Use cases and sample applications of the agents {Johansen: [0050] A user creates a challenge, for example that there is a need for a new type of pattern on tires that can handle snow conditions better. The creator of the idea defines a title of the idea, the type of innovation that the challenge belongs to etc. An idea has their own site, where description, attachments, dialogues, access control, process roles and status can be updated (i.e., use cases and sample applications); [0051] when a user of the innovation community creates an idea, the chosen innovation type together with the words in the text description will lead the initiative into the correct process designed for that specific innovation type.}, 
there is an idea generator where the agents suggest new markets, business model transformation and other market extending ideas that is "owned" by the agents {Johansen: [0055] This module enables members of the innovation community to track and discuss emerging trends, competition and areas of opportunity; [0051] when a user of the innovation community creates an idea, an innovation type has to be chosen (i.e. business model etc)};
a method of engagement {Johansen: [0046] collecting, sharing and developing ideas and challenges (innovation) all over an organization}, the method having 
a challenge based innovation engagement {Johansen: figs 2-3}, the method having 
the buyers issues a challenge for innovation {Johansen: [0050] A user creates a challenge, for example that there is a need for a new type of pattern on tires that can handle snow conditions better. The creator of the idea defines a title of the idea, the type of innovation that the challenge belongs to etc.}, 
the challenge appear within the Dev hub and the agents apply to pick up the challenge {Johansen: [0048] The users of the innovation community can through the personal page access ideas, challenges, tasks; [0050] When an idea or challenge has been posted, an e-mail will automatically be sent to the specific group, for example the tires-group, with information about the initiative; [0051] when a user of the innovation community creates an idea (i.e., apply for the challenge), an innovation type has to be chosen.}, 
the agents show a sample and prototype {Johansen: [0051] when a user of the innovation community creates an idea (i.e., apply for the challenge), an innovation type (i.e. sample) has to be chosen (i.e. product, process, organization, service, business model etc). In addition, the user inputs a text description of the idea (i.e. prototype). The chosen innovation type together with the words in the text description will lead the initiative into the correct process designed for that specific innovation type.}, 
the buyers then picks the agents who get to further develop sample and prototype {Johansen: [0051] A challenge will be closed when the person responsible for the challenge accepts one or more of the ideas as a solution to the challenge. The process engine makes it possible to define innovation type(s) with flexible numbers of gates and stages, where steps, goals and tasks in the process can be defined "as you go." All documentation and communication are allocated to the specific task. Process management ensures that on-going initiatives are strategically aligned and stay on-track throughout the implementation process; [0053] portfolio management accelerates viable ideas}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the idea brainstorming community as taught by Johansen in the technology platform system of Fox, Romley, Smith, Caton, and Sawaf in order to have a flexible, end-to-end solution to ease innovation management, where different types of innovation (i.e. product, process, organization, service, business model etc.) can be directed into the right process and then follow the correct steps towards commercialization (Johansen: [0005]).
Fox, Kachnowski, Romley, nor Johansen teach:
both the enterprise buyers and the expert agents share product integrations, integration guides, evaluation notes on the developer hub of the open innovation platform.
Fox does disclose a cloud server, publisher/managers, commerce entities, media creators, and their respective computing devices (Fox: fig 1; [0071]; [0236]), Kachnowski does teach an open innovation platform with a developer hub (Kachnowski: [0049]), and Johansen teaches a developer hub on an innovation community platform (Johansen: [0050]-[0055]).
However, Furbeck teaches:
both the buyers and the agents share product integrations, integration guides, evaluation notes {Furbeck: [0060] a supplier or sub-contractor requires a small sub-set of inputs to produce one or more work products for a prime-contractor responsible for overall product integration. Significant performance benefits may be realized in the overall process by trading contractual required dates (i.e., guide) for a requirement to provide a current evaluation of when the deliverable will be available.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included discussing product integrations, guides, and evaluation notes as taught by Furbeck in the technology platform system of Fox, Romley, Smith, Caton, and Sawaf because it would be more robust and provide valuable information about the constraints that govern performance (Furbeck: [0060]).
Fox, Kachnowski, Romley, Johansen, nor Furbeck teach:
there is a contact the expert button to be able to contact the agents to get help for integrations and do product evaluations.
	Fox does disclose a cloud server, publisher/managers, commerce entities, media creators, and their respective computing devices (Fox: fig 1; [0071]; [0236]), Kachnowski does teach an open innovation platform (Kachnowski: [0049]), and Furbeck teaches agents and buyers discussing product integrations and evaluations (Furbeck: [0060]).
However, Kass teaches:
there is a contact the expert button to be able to contact the agents to get help {Kass: [0038] The interface 300 includes a custom "Call for Help" button 304 that enables a user to request assistance from experts.},  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the “call for help” button as taught by Kass in the technology platform system of Fox, Romley, Smith, Caton, and Sawaf because it creates a cost-effective collaboration infrastructure that effectively monitor's a project team's progress (Kass: [0003]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bohn et. al. (US 20170192754 A1) was used to understand other methods for matching developers with agents, particularly reasons for why an agent would monitor a workspace of a developer.
Wong (US 20200260150 A1) was used to understand the complexities of live-streaming and how the technology is integrated into various types of live events.
Mashov et. al. (EP 3614328 A1) was used to understand other methods for connecting developers with managers and investors, specifically through providing a platform to better connect the disjointed process of taking product ideas to market.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/            Examiner, Art Unit 3684                                                                                                                                                                                            
/ALLISON G WOOD/            Primary Examiner, Art Unit 3625